                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 19-cr-00257-SI-1
                                   8                    Plaintiff,
                                                                                            ORDER RE: PROTECTIVE ORDER
                                   9             v.

                                  10     MICHAEL O’KEEFE,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On September 17, 2019, the Court held a hearing regarding an issue raised by defendant

                                  14   O’Keefe’s counsel about the proposed protective order in this case. The issue involves the retention

                                  15   of discovery containing “Protected Information” following resolution of the criminal case. At the

                                  16   hearing, defense counsel stated that he would be amenable to the government providing him with a

                                  17   set of redacted discovery.

                                  18          The Court finds that this is a reasonable solution that will permit defense counsel to retain

                                  19   the discovery after the conclusion of this case while addressing the government’s concerns about

                                  20   protecting personal identifying information contained in the discovery. Accordingly, the Court

                                  21   directs the government to provide defendant O’Keefe’s counsel a redacted set of discovery. The
                                       parties shall meet and confer and submit a revised proposed protective order that reflects this order.
                                  22

                                  23
                                              IT IS SO ORDERED.
                                  24

                                  25
                                       Dated: October 16, 2019                       ______________________________________
                                  26
                                                                                       SUSAN ILLSTON
                                  27                                                   United States District Judge

                                  28
